DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 01/23/2020.  Claims 1-12 are pending in the application. As such, Claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a text network generator configured to”, “a vector generator configured to”, “a model trainer configured to” and “an intention identifier configured to” of Claim 7; “the model trainer”, “a determiner configured to”, “the second 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation " plurality of the language material samples" in Page 2, Ln 3-4.  There is insufficient antecedent basis for this limitation in the claim. Only one language material sample is previously established. The claim will be interpreted as having “a language material sample” on Page 1, Ln 9, as “language material samples”. When the co-occurrence relationships are addressed in claim 1, the use of “language material sample” seems to change from something that contains plurality of examples, to an example itself. Clarification on this is needed when addressing this rejection.

Claims 2-6, 11 and 12 are rejected for being dependent on Claim 1, which is indefinite as shown above.

Claim 2 recites the limitation " plurality of the intention identification classifiers " in Page 3 Ln 5-6.  There is insufficient antecedent basis for this limitation in the claim. Only one classifier has been established up to this point in the claim.

Claim 3 is rejected for being dependent on Claim 2, which is indefinite as shown above.

Claim 7 recites the limitation " plurality of the language material samples" in Page 8, Ln 14-15.  There is insufficient antecedent basis for this limitation in the claim. Only one language material sample is previously established. The claim will be interpreted as having “a language material sample” on Page 7 Ln 19, as “language material samples”. 

Claims 8-10 are rejected for being dependent on Claim 7, which is indefinite as shown above.

Claim 8 recites the limitation " plurality of the intention identification classifiers " in Page 9 Ln 20-21.  There is insufficient antecedent basis for this limitation in the claim. Only one classifier has been established up to this point in the claim.

Claim 9 is rejected for being dependent on Claim 8, which is indefinite as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7,11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusak et al. (US 20190103092 A1) and further in view of Dongsheng et al. (CN 108959252 A).

Regarding Claim 1:

wherein the 10language material sample includes a plurality of labeled language materials to which an intention has already been labeled(Par. [0030] Ln 5-7, labeled examples)
and wherein the heterogeneous text network 15includes a first co-occurrence relationship between the language material sample and a word(Par. [0029] Ln 22-28, edges represent functions in between intents/entities & Ln 32-36,matching utterances to intents/entities) 
and a second co-occurrence relationship between words(Par. [0029] Ln 22-28, edges represent functions in between entities); 
using a graph embedding algorithm to perform learning with respect to the heterogeneous text 20network and obtain a vector representation of the language material sample and a word(Par. [0029] Ln 32-36,matching utterances to intents/entities… sampling the graphical model using random walk), 
and determining keywords of the language material sample based on a similarity in terms of a vector between the language material sample and the word in the language material 25sample(Par. [0029] Ln 22-28, edges represent transition functions between intents/entities…probability of transitioning determined based on utterance, intents/entities and relevant features);  -47- 
training an intention identification model(Par. [0028] All Lines, NLP machine configured to recognize intents),

and then obtaining the 5intention identification model for which the training has been completed(Par. [0030] Ln 1-3, NLP machine configured to recognize intents),
wherein the intention identification model is an intention identification classifier including a plurality of different language levels(Par. [0029] Ln 33, matching utterance to intent, Par. [0028] Ln 3-4, utterance is sentence or sentence fragment);
and  10receiving a language material query, and using the intention identification model for which the training has been completed to identify an intention of the language material query(Par. [0027] Ln 4-6, NLP machine matching request to intent).
Rusak does not teach and a plurality of unlabeled language materials to which an intention has not been labeled,…….training…until a predetermined training termination condition is satisfied.
In the same field of text classification, Dongsheng teaches and a plurality of unlabeled language materials to which an intention has not been labeled(Abstract Ln 2-3, a large number of unmarked data),
 training…until a predetermined training termination condition is satisfied(Page 2, Paragraph 3, Ln 4-5, training until iteration condition is terminated).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Rusak, with the unlabeled data and training termination condition of Dongsheng, as the Unlabeled data can be used for semi-supervised training, which can improve performance(Abstract Ln 7-8) and the training condition maximizes the 

Regarding Claim 6:
The combination of Rusak and Dongsheng teaches the intention identification method according to claim 1, and Rusak teaches wherein the language levels include at least two levels among a character level, 10a word level, and a phrase level(Par. [0028] Ln 3-4, utterance is sentence or sentence fragment).

Regarding Claim 7:
An intention identification apparatus comprising: a text network generator configured to generate a heterogeneous text network based on a language material sample(Par. [0029] Ln 18-22, graphical models, nodes representing intents and/or entities), 
wherein the language 20material sample includes a plurality of labeled language materials to which an intention has already been labeled(Par. [0030] Ln 5-7, labeled examples) 
and wherein the heterogeneous text network includes a 25first co-occurrence relationship between the language-53- material sample and a word(Par. [0029] Ln 22-28, edges represent functions in between intents/entities & Ln 32-36,matching utterances to intents/entities) 
and a second co-occurrence relationship between words(Par. [0029] Ln 22-28, edges represent functions in between entities); 

and to determine keywords of the language material sample based on a similarity in terms of a vector between the language material sample and the 10word in the language material sample(Par. [0029] Ln 22-28, edges represent transition functions between intents/entities…probability of transitioning determined based on utterance, intents/entities and relevant features); 
a model trainer configured to train an intention identification model(Par. [0028] All Lines, NLP machine configured to recognize intents) 
by using the keywords of a plurality of the language material 15samples(Par. [0029] Ln 5-7, key-value pairs, Ln 18-21, graphical models, Ln 32-36, matching utterance to entities using random walk algorithm(s)), 
and then obtain the intention identification model for which the training has been completed(Par. [0030] Ln 1-3, NLP machine configured to recognize intents), 
wherein the intention identification model is an intention identification classifier including a plurality of different language levels(Par. [0029] Ln 33, matching utterance to intent, Par. [0028] Ln 3-4, utterance is sentence or sentence fragment); 
and  20an intention identifier configured to receive a language material query, and use the intention identification model for which the training has been completed to 
Rusak does not teach and a plurality of unlabeled language materials to which an intention has not been labeled,……training...until a predetermined training termination condition is satisfied.
In the same field of text classification, Dongsheng teaches and a plurality of unlabeled language materials to which an intention has not been labeled(Abstract Ln 2-3, a large number of unmarked data),
 training…until a predetermined training termination condition is satisfied(Page 2, Paragraph 3, Ln 4-5, training until iteration condition is terminated).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Rusak, with the unlabeled data and training termination condition of Dongsheng, as the Unlabeled data can be used for semi-supervised training, which can improve performance(Abstract Ln 7-8) and the training condition maximizes the performance gains from training(Page 4, step 3.3, ending training if no new improvements, or continuing if there is lifting).

Regarding Claim 11:
Rusak teaches an intention identification apparatus comprising: a memory;  -58- a processor; and a computer program executable by the processor(Par. [0127] Ln 1-2, devices configured to execute instructions, Ln 5-6, processors, Par. [0128] Ln 6 storage subsystem),

wherein 5the processor executes the computer program to execute the intention identification method according to claim 1(Par. [0125] Ln 1-3 a computer system to provide any to all of the compute functionality, Par. [0127] Ln 1-2, devices configured to execute instructions. The intention identification method according to claim 1 is shown to be taught by the combination of Rusak and Dongsheng, above in the section Regarding Claim 1).

Regarding Claim 12:
Rusak teaches a non-transitory computer-readable recording medium storing a computer program(Par. [0128] Ln 1-4, storage subsystem configured to hold instructions, Ln 6-10, storage subsystem may include….), 
wherein the intention identification method according to 15claim 1 is executed by having a processor execute the computer program(Par. [0127] Ln 1-2, devices configured to execute instructions, Ln 5-6, processors. The intention identification method according to claim 1 is shown to be taught by the combination of Rusak and Dongsheng, above in the section Regarding Claim 1).

Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over The combination of Rusak and Dongsheng as applied to claim 1 above, and further in view of Vincent Ng et al. “Bootstrapping Coreference Classifiers with Multiple Machine .

Regarding Claim 2:
The combination of Rusak and Dongsheng teaches the intention identification method according to claim 1, and Rusak teaches, wherein 20the training of the intention identification model by using the keywords of the plurality of the language material samples includes: training the intention identification classifier by using the keywords of the plurality of 25labeled language materials(Par. [0029] Ln 5-7, key-value pairs, Ln 18-21, graphical models, Ln 32-36, matching utterance to entities using random walk algorithm(s)).
The combination of Rusak and Dongsheng does not teach-48-, terminating the training upon detecting that the predetermined training termination condition is satisfied or predicting an intention and a prediction reliability of the plurality of unlabeled 5language materials by using a plurality of the intention identification classifiers obtained by the training upon detecting that the predetermined training termination condition is not satisfied.
In the same field of text classifiers, Dongsheng teaches terminating the training upon detecting that the predetermined training termination condition is satisfied or predicting an intention and a prediction reliability of the plurality of unlabeled 5language materials by using intention identification classifiers(Page 4, step 3.3, adding newly labeled trusted sample, retraining, judging if ending or continuing. Rusak teaches intention as the classification, as in claim 1)

It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Rusak and Dongsheng, with the training condition of Dongsheng, as the training condition maximizes the performance gains from training(Page 4, step 3.3, ending training if no new improvements, or continuing if there is lifting).
The combination of Rusak and Dongsheng does not specifically teach by using a plurality of the intention identification classifiers.
In the same field of text classifiers, Vincent teaches predicting an intention and a prediction reliability of the plurality of unlabeled 5language materials by using a plurality of the intention identification classifiers(4.1 Par. 1, Ln 1-2, two classifiers, Ln 8, predicts labels for unlabeled data, Par. 3 Ln 2-4, In this paper the one with the higher confidence is taken. Intention being what is classified is covered by Rusak as in Claim 7).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Rusak and Dongsheng, with the multiple classifiers of Vincent, as it improves performance(1. Introduction, Ln 6-7).
The combination of Rusak, Dongsheng and Vincent, does not teach acquiring a probability distribution of 10vectors of the plurality of unlabeled language materials, selecting, from the plurality of unlabeled language materials, a target language material for which the prediction reliability is greater than a predetermined first threshold and for which a 15probability corresponding to a feature vector is less than a predetermined 
In the same field of text classifiers, Chandramouli teaches acquiring a probability distribution of 10vectors of the plurality of unlabeled language materials(Par. [0735] Ln 13-15, clustering analysis to select data for labeling, Par. [0737] All Lines, cluster is modeled using a probability distribution, Par. [0739] Ln 1-5, multivariate gaussian model….vector), 
selecting, from the plurality of unlabeled language materials, a target language material for which the prediction reliability is greater than a predetermined first threshold(Par. [0733] Ln 9-13, setting confidence threshold to pick highly confident unlabeled data)
 and for which a 15probability corresponding to a feature vector is less than a predetermined second threshold(Par. [0735] Ln 4-13, keeping examples diverse, using clustering analysis), 
and labeling an intention to the target language material based on the intention and the prediction reliability that have been predicted(Par. [0733] Ln 9-13, choice of classifier with good performance, setting confidence threshold to pick); 
and  20deleting the target language material from the plurality of unlabeled language materials, adding the target language material to the plurality of labeled 
 returning to using a feature vector of the plurality of labeled language 25materials, and training the intention identification-49- classifier(Par. [0733] Ln 11-13, training in each iteration).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Rusak, Dongsheng, and Vincent, with the self-training method of Chandramouli, as it improves performance(Par. [0733] Ln 8-9).

Regarding Claim 8:
The combination of Rusak and Dongsheng teaches the intention identification apparatus 5according to claim 7, and Rusak teaches wherein the model trainer includes: a first trainer configured to train the intention identification classifier by using the keywords of the plurality of labeled language 10materials (Par. [0029] Ln 5-7, key-value pairs, Ln 18-21, graphical models, Ln 32-36, matching utterance to entities using random walk algorithm(s)).
The combination of Rusak and Dongsheng does not teach a determiner configured to terminate the training upon detecting that the predetermined training termination condition is satisfied, or trigger a second trainer upon detecting that the 15predetermined training termination condition is not satisfied; the second trainer configured to predict an intention and a prediction reliability of the plurality of unlabeled language materials by 20using a plurality of the intention identification classifiers obtained by the training, upon being triggered by the determiner.

the second trainer configured to predict an intention and a prediction reliability of the plurality of unlabeled language materials by 20using intention identification classifiers obtained by the training, upon being triggered by the determiner (Page 4, step 3.3, adding newly labeled trusted sample, retraining, judging if ending or continuing. Rusak teaches intention as the classification, as in claim 7). 
The combination of Rusak and Dongsheng does not specifically teach by using a plurality of the intention identification classifiers.
In the same field of text classifiers, Vincent teaches predict an intention and a prediction reliability of the plurality of unlabeled language materials by 20using a plurality of intention identification classifiers(4.1 Par. 1, Ln 1-2, two classifiers, Ln 8, predicts labels for unlabeled data, Par. 3 Ln 2-4, In this paper the one with the higher confidence is taken. Intention being what is classified is covered by Rusak, as in Claim 7).
The combination of Rusak, Dongsheng and Vincent does not teach and a language material updater configured to acquire a probability distribution of vectors of 25the plurality of unlabeled language materials, select, from the plurality of unlabeled language materials, a target language material for which the prediction reliability is greater than a predetermined first threshold and for which a probability corresponding 5to a feature vector is less than a predetermined second threshold, label an intention to the 
In the same field of text classifiers, Chandramouli teaches and a language material updater configured to acquire a probability distribution of vectors of 25the plurality of unlabeled language materials (Par. [0735] Ln 13-15, clustering analysis to select data for labeling, Par. [0737] All Lines, cluster is modeled using a probability distribution, Par. [0739] Ln 1-5, multivariate gaussian model….vector),
 select, from the plurality of unlabeled language materials, a target language material for which the prediction reliability is greater than a predetermined first threshold (Par. [0733] Ln 9-13, setting confidence threshold to pick highly confident unlabeled data)
 and for which a probability corresponding 5to a feature vector is less than a predetermined second threshold (Par. [0735] Ln 4-13, keeping examples diverse, using clustering analysis), 
label an intention to the target language material based on the intention and the prediction reliability that have been predicted (Par. [0733] Ln 9-13, choice of classifier with good performance, setting confidence threshold to pick), 
delete the target language material from the 10plurality of unlabeled language materials, add the target language material to the plurality of labeled language materials (Par. [0733] Ln 10-13, pick the highly confident unlabeled data for training), 

It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Rusak, Dongsheng, and Vincent, with the self-training method of Chandramouli, as it improves performance(Par. [0733] Ln 8-9).

Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over The combination of Rusak, Dongsheng, Vincent and Chandramouli as applied to claim 2 above, and further in view of Zhirong et al.(US 20200005118 A1).

Regarding Claim 3:
The combination of Rusak, Dongsheng, Vincent and Chandramouli teaches the intention identification method according to claim 2, and Rusak teaches wherein the training of the intention identification classifier by using the keywords of the plurality of 10labeled language materials includes: 
converting the keywords of the plurality of labeled language materials into an input sequence of the language levels of the intention identification classifier based on the language 15levels of the intention identification classifier,(Par. [0028] Ln 1-3, parse an utterance in order to recognize intents)
 inputting the input sequence to the intention identification classifier, and training the intention identification classifier,(Par. [0030] Ln 3-4, NLP machine may be trained on example utterances) 

and when the language levels are-50- phrase levels, the input sequence is an order of phrases in the plurality of labeled language materials,(Par. [0028] All Lines, parse utterance, sentence, Par. [0030] Ln 3-4, NLP machine may be trained on example utterances)
and the phrases are formed by the keywords whose positional relationships in the plurality of 5labeled language materials satisfy a predetermined condition(Par. [0027] Ln 1-6, request associated with an utterance, identify request by matching entities, Ln 10-11, request may be associated with one or more intents, Ln 13-15,entity is noun or named entity. Par. [0030] Ln 3-4, NLP machine may be trained on example utterances).
The combination of Rusak, Dongsheng, Vincent and Chandramouli does not teach when the language levels are character levels, the input sequence is a sequence of characters obtained by dividing the keywords in the plurality of labeled 25language materials.
In the same field of text classification Zhirong teaches when the language levels are character levels, the input sequence is a sequence of characters obtained by dividing the keywords in the plurality of labeled 25language materials(Par. [0057] Ln 1-2, produces character embedding of source string, Par. [0058] Ln 1-2, character embedding can be provided to a CNN. The plurality of labeled language materials is 
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Rusak, Dongsheng, Vincent, and Chandramouli, with the character embeddings of Zhirong, as using character embeddings can help with words that occur infrequently(Zhirong Par. [0057] Last 3 lines).

Regarding Claim 9:
The combination of Rusak, Dongsheng, Vincent and Chandramouli teaches the intention identification apparatus 20according to claim 8,and Rusak teaches wherein the first trainer is further configured to: convert the keywords of the plurality of labeled language materials into an input sequence of the language levels of the intention 25identification classifier based on the language-56- levels of the intention identification classifier(Par. [0028] Ln 1-3, parse an utterance in order to recognize intents), 
input the input sequence to the intention identification classifier, and train the intention identification classifier(Par. [0030] Ln 3-4, NLP machine may be trained on example utterances), 
wherein 5when the language levels are word levels, the input sequence is a sequence of the keywords in the plurality of labeled language materials(Par. [0028] All Lines, parse utterance, sentence fragment. Par. [0027] Ln 4-6, identify request by matching entities, Ln 13-15,entity is noun or named entity. Par. [0030] Ln 3-4, NLP machine may be trained on example utterances), 

and the phrases are formed by the keywords 15whose positional relationships in the plurality of labeled language materials satisfy a predetermined condition (Par. [0027] Ln 1-6,request associated with an utterance, identify request by matching entities, Ln 10-11, request may be associated with one or more intents, Ln 13-15,entity is noun or named entity. Par. [0030] Ln 3-4, NLP machine may be trained on example utterances).
The combination of Rusak, Dongsheng, Vincent and Chandramouli does not teach when the language levels are character levels, the input sequence is a sequence of characters obtained by 10dividing the keywords in the plurality of labeled language materials.
In the same field of text classification Zhirong teaches when the language levels are character levels, the input sequence is a sequence of characters obtained by 10dividing the keywords in the plurality of labeled language materials(Par. [0057] Ln 1-2, produces character embedding of source string, Par. [0058] Ln 1-2, character embedding can be provided to a CNN. The plurality of labeled language materials is addressed in Rusak similarly to the previous limitations, Rusak Par. [0030] Ln 3-4, NLP machine may be trained on example utterances).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Rusak, Dongsheng, Vincent, and Chandramouli, with the .

Claim 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over The combination of Rusak and Dongsheng as applied to claim 1 above, and further in view of Ariño de la Rubia(US 20160162576 A1).


Regarding Claim 4:
The combination of Rusak and Dongsheng teaches the intention identification method according to claim 1, and Rusak teaches wherein the generating of the heterogeneous text network based on the language material sample 15includes: 
extracting a word in a language material text, which is obtained by processing the 25language material sample, and establishing the first-51- co-occurrence relationship between the language material text and the extracted word, (Par. [0029] Ln 22-28, edges represent functions in between intents/entities & Ln 32-36,matching utterances to intents/entities)
and extracting two words present in the same language material text and establishing the second co-occurrence 5relationship between the extracted two words; (Par. [0029] Ln 22-28, edges represent functions in between entities)
 and generating the heterogeneous text network including the first co-occurrence relationship and the second co-occurrence relationship(Par. [0029] Ln 18-22, graphical models, nodes representing intents and/or entities).

In the same field of text classification, Ariño de la Rubia teaches performing a character string preprocess with respect to the language material sample and obtaining the language material sample that has undergone the character string preprocess, 20the character string preprocess including data cleaning, stop word, an error correction process, and a stemming process(Par. [0179] All Lines, prepared for classification, normalizing spelling, removing punctuation, stopword removal, stemming).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Rusak and Dongsheng, with the text preprocessing of Ariño de la Rubia, as it prepares the content for classification(Par. [0179] Ln 1-2).

Regarding Claim 10:
The combination of Rusak and Dongsheng teaches the intention identification apparatus according to claim 7, and Rusak teaches wherein the text network generator is further 25configured to:  -57-and extract a word in a language material text, which is obtained by processing the language 10material sample, and establish the first co- occurrence relationship between the language material text and the extracted word (Par. [0029] Ln 22-28, edges represent functions in between intents/entities & Ln 32-36,matching utterances to intents/entities), 

and generate the heterogeneous text network including the first co-occurrence relationship and the second co-occurrence relationship (Par. [0029] Ln 18-22, graphical models, nodes representing intents and/or entities).
The combination of Rusak and Dongsheng does not teach perform a character string preprocess with respect to the language material sample and obtain the language material sample that has undergone the character string preprocess, the 5character string preprocess including data cleaning, stop word, an error correction process, and a stemming process.
In the same field of text classification, Ariño de la Rubia teaches perform a character string preprocess with respect to the language material sample and obtain the language material sample that has undergone the character string preprocess, the 5character string preprocess including data cleaning, stop word, an error correction process, and a stemming process (Par. [0179] All Lines, prepared for classification, normalizing spelling, removing punctuation, stopword removal, stemming).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Rusak and Dongsheng, with the text preprocessing of Ariño de la Rubia, as it prepares the content for classification(Par. [0179] Ln 1-2).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over The combination of Rusak and Dongsheng as applied to claim 1 above, and further in view of Chandramouli.

Regarding Claim 5:
The combination of Rusak and Dongsheng teaches the intention identification method 15according to claim 1, but does not teach wherein the determining of the keywords of the language material sample based on the similarity in terms of the vector between the language material sample and the word in the language material sample 20includes: calculating the similarity in terms of the vector between the language material sample and the word in the language material sample; and selecting a predetermined number of 25words for which the similarity in terms of the vector-52- is maximum, and determining the selected words as the keywords of the language material sample.
In the same field if text classification, Chandramouli teaches wherein the determining of the keywords of the language material sample based on the similarity in terms of the vector between the language material sample and the word in the language material sample 20includes: 
calculating the similarity in terms of the vector between the language material sample and the word in the language material sample(Par. [0735] Ln 1-2, obtain a set of labeled data, model based clustering analysis. Vector between sample and word is addressed in claim 1); 
and selecting a predetermined number of 25words for which the similarity in terms of the vector-52- is maximum, and determining the selected words as the keywords of the 
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Rusak on Dongsheng with the clustering analysis of Chandramouli, as it allows you to get a balanced set of data of informative data(Par. [0735] Ln 1-2 & Ln 9-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chowdhury et al. (US 20180032900 A1)
Training thresholds.
Tu et al. (US 20170293611 A1)
Graphs and intention identification.
LI, XIN et al. (CN 104331506 A)
Self-training.
Delaney et al. (US 20140279729 A1)
Named entity recognition, language levels.
Li; Liyun et al. (US 8805845 B1)
Graphs, classification, clustering.
Wang et al. “Mining User Intents in Twitter: A Semi-Supervised Approach to Inferring Intent Categories for Tweets”
Intention classification using graphs.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/           Assistant Examiner, Art Unit 2658       


/RICHEMOND DORVIL/           Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                   .